— Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered November 4, 1987, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon our review of the record, it cannot be said that the defendant’s trial counsel did not provide him with meaningful representation (see, People v Baldi, 54 NY2d 137). To the extent that the defendant’s claim of ineffective assistance of trial counsel is based upon matters dehors the record, it is not properly before this court on direct appeal from the judgment of conviction (see, People v Kimble, 153 AD2d 591; People v Ramos, 63 NY2d 640, 643). Lawrence, J. P., Rubin, Balletta and Rosenblatt, JJ., concur.